DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 12 December 2019, has been entered in full.  The amendment, filed 23 July 2020, has been entered in full.  Claims 7, 8, 24-29 are canceled. Claims 1, 3, 5, 6, 9, 11, 13-16, 18-23 are amended. New claims 30-35 are added. 
Claims 1-6, 9-23, 30-35, drawn to a method for treating myeloproliferative neoplasm-associated myelofibrosis in a subject or a method for treating anemia in a subject who has myeloproliferative neoplasm-associated myelofibrosis comprising administering an ActRIIB signaling inhibitor, are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 23 July 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent 
The specification refers to a linker sequence but does not identify the sequence by its sequence identifier (SEQ ID NO:). Please see page 39, line 4. 
The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 23 July 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
	
			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“the method of claim 1, wherein the ActRIIB signaling inhibitor is a polypeptide comprising an amino acid sequence selected from the group consisting of: (a) 98% identical to SEQ ID NO:4; (b) SEQ ID NO:4; (c) 98% identical to SEQ ID NO:7; (d) SEQ ID NO:7;  (g) 98% identical to SEQ ID NO: 11; and  (h) SEQ ID NO: 11”
does not reasonably provide enablement for:
“the method of claim 1, wherein the ActRIIB signaling inhibitor is a polypeptide comprising an amino acid sequence selected from the group consisting of: (e) 98% identical to SEQ ID NO:8 and (f) SEQ ID NO:8”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches methods for treating myeloproliferative neoplasm-associated myelofibrosis in a subject, comprising administering to the subject an ActRIIB signaling inhibitor (para 0003). The specification teaches that the ActRIIB signaling 
	The specification teaches that it has been shown that a deletion of the proline knot at the C-terminus of the extracellular domain of ActRIIB reduces the affinity of the receptor for activin. An ActRIIB-Fc fusion protein containing amino acids 20-119 of SEQ ID NO: 14 (i.e., SEQ ID NO:18, "ActRIIB-20-119-Fc") has reduced binding to GDF-11 and activin relative to an ActRIIB-Fc fusion protein containing amino acids 20-134 of SEQ ID NO: 14 (i.e. SEQ ID NO:17, “ActRIIB-20-134-Fc”), which includes the proline knot region and the complete juxtamembrane domain. The specification teaches ActRIIB-Fc fusion protein containing amino acids 20-129 of SEQ ID NO: 14, (“ActRIIB-20-129-Fc”) retains similar but somewhat reduced activity relative to the non-truncated extracellular domain of ActRIIB, even though the proline knot region is disrupted. The specification teaches ActRIIB polypeptides comprising extracellular domains that stop at amino acid 134, 133, 132, 131, 130 and 129 of SEQ ID NO: 14 (or SEQ ID NO:3) are all expected to be active, but constructs stopping at amino acid 134 or 133 may be most active (para 0073). 
The claim is not enabled for the full breadth for the following reasons:
The Examiner first notes that the instant specification fails to teach administering any of the ActRIIB signaling inhibitors. The specification teaches “prophetic examples” instead of “working examples”. However, compliance with the enablement requirement of 35  U.S.C. 112, first paragraph, does not turn on whether an example is disclosed. An example may be “working” or “prophetic.” A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on 
In the instant case,  SEQ ID NO:8 comprises a fragment protein. SEQ ID NO:8 represents SEQ ID NO:5 fused to an Fc domain.  SEQ ID NO:5 comprises amino acids 19-119 of SEQ ID NO:3, wherein 15 amino acids are deleted from the C-terminal (pages 78-80). Sako et al. teach kinetic characterization of ActRIIB binding to several low and high affinity ligands using a soluble activin receptor type IIB-Fc chimera (ActRIIB.Fc). Sako et al. teach that deletion of 15 C-terminal residues of ECD (i.e. elimination of the proline cluster) dramatically reduces binding of both GDF-11 and activin A to the receptor and also has a significant effect on biological activity. Sako et al. teach that consistent with the findings of Attisano et al. (Cell 68:97-108, 1992), even deletion of as few as 2 or 3 residues from the C terminus of the ECD caused a measurable decrease in the potency of the ActRIIB-Fc protein as an inhibitor of GDF-11 and activin A (page 21046)(Sako et al. Characterization of the Ligand Binding Functionality of the Extracellular Domain of Activin Receptor Type 11B. Journal of Biological Chemistry Vol 285/27:21037-21048; July 2010). 
Thus it would be highly unpredictable that an ActRIIB signaling inhibitor comprising SEQ ID NO:8 could be employed in a method for treating myeloproliferative neoplasm-associated myelofibrosis in a subject and it cannot be said that the instant specification provides the necessary guidance to employ SEQ ID NO:8.
Due to the inherent unpredictability of employing an ActRIIB inhibitor comprising SEQ ID NO:8 in a method for treating myeloproliferative neoplasm-associated myelofibrosis in a subject; the lack of direction/guidance presented in the specification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.  Claims 1-6, 9, 11, 16, 18-23, 30-33 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (Reference submitted by Applicant; US 2018/0050085; published 2/22/18, priority date 7/27/16). 
Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia, applies to claims 2-4, 6 and 32).  
Kumar et al. teach ActRIIB antagonists for use in for treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary hematopoiesis, splenomegaly, anemia, and fibrosis). Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of one or more complications associated with Janus kinase inhibitor therapy in a patient (e.g., anemia). Kumar et al. teach the terms "subject," an "individual," or a "patient" includes humans (abstract and para 0223)(applies to claims 1 and 5). 
Kumar et al. teach administering pharmaceutical compositions comprising the ActRIIB signaling inhibitor parentally, and particularly intravenously or subcutaneously (para 0258)(applies to claim 16). Kumar et al. teach wherein the ActRIIB signaling inhibitor is a fusion-protein comprising the extracellular domain of ActRIIB and the human IgG1 Fc domain. Kumar et al. teach wherein the ActRIIB signaling inhibitor is a humanized fusion-protein consisting of the extracellular domain of ActRIIB and the human IgG1 Fc domain (paras 0024, 0028, 0111 and 0159)(applies to claims 18 and 19). 
Kumar et al. teach that in some embodiments, the disclosure relate to methods using an ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a patient that is blood cell transfusion-dependent (para 0007)(applies to claims 9 and 11). Kumar et al. teach an ActRIIB signaling inhibitor sequence that is 100% identical to instant SEQ ID NO:11.  See below, Sequence Search Result A (applies to claims 20-23 and 35). 
applies to claims 30 and 31). Kumar et al. teach ruxolitinib has been approved for the treatment of myelofibrosis (paras 0009 and 0329)(applies to claims 30 and 31). Kumar et al. teach administering an ActRIIB antagonist and ruxolitinib to mice. Kumar et al. teach that their data demonstrates that ActRIIB inhibitors can reverse ruxolitinib-induced anemia in normal, healthy mice. Kumar et al. teach that their data suggests that ActRIIB antagonists may be useful in alleviating Janus kinase inhibitor induced-anemia in a variety of patient populations including myelofibrosis patients that have been or are undergoing treatment with one or more Janus kinase inhibitors (para 0331)(applies to claim 33). 

2.  Claims 1, 13, 14, 15, 17, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (Reference submitted by Applicant; US 2017/0274077; published 9/28/17, priority date 11/14/15).
Kumar et al. teach methods for increasing red blood cell and/or hemoglobin levels in a subject in need thereof. Subjects in need include, for example, subjects having anemia and/or ineffective erythropoiesis as a result of having reduced GATA-1, heat shock factor and/or NFE2 levels as compared to the levels in a reference population (abstract). 
Kumar et al. teach that a "reference population," is a population of subjects against which a test subject is compared. In some embodiments, the reference patient or applies to claim 1). 
Kumar et al. teach administering effective amounts the ActRIIB signaling inhibitor at 1.0 mg/kg or 2.0 mg/kg (para 0014)(applies to claims 13 and 14). Kumar et al. teach subcutaneously administering the ActRIIB signaling inhibitor to a subject once every 21 days (paras 0014 and 0341)(applies to claim 15 and 17). Kumar et al. teach an ActRIIB signaling inhibitor sequence that is 100% identical to instant SEQ ID NO:11.  See below, Sequence Search Result B (para 0020 and claims)(applies to claims 20-23).

3.  Claims 1, 13, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2018/0148491; published 5/31/18, priority date 4/22/15). 
Han et al. teach administering ActRIIB ligand traps to treat myelofibrosis in human subjects (abstract; paras 0004-0007 and 0027)(applies to claim 1). Han et al. teach administering effective amounts of the ActRIIB ligand trap at 1.0 mg/kg or 2.0 mg/kg (para 0248)(applies to claims 14 and 15). Han et al. teach administering subcutaneously the ActRIIB ligand trap once every 21 days (paras 0225 and 0251)(applies to claims 15 and 17). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1.  Claims 1, 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Bartoszko et al. (Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014).
Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia (para 0002).  Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary hematopoiesis, splenomegaly, anemia, and fibrosis) (abstract and para 0223)(applies to claim 1). Kumar et al. teach the terms "subject," an "individual," or a "patient" includes humans (abstract and para 0223)(applies to claim 1). Kumar et al. teach that in some embodiments, the disclosure relate to methods using an ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a patient that is blood cell transfusion-dependent and independent (para 0007)(applies to claims 9 and 11).
In summary, Kumar et al. teach using ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a 
Bartoszko et al. teach that the current definitions of red-cell transfusion dependence (TD) for myeloproliferative neoplasm (MPN)-Associated Myelofibrosis (MF) are based on expert opinion. Bartoszko et al. teach red-cell TD was defined according to IWG-MRT 2006 criteria (Tefferi et al. Blood, 2006), and on the results of the expert consensus RAND-Delphi panel (Gale et al. Leukemia Research, 2011). The IWG-MRT criteria require patients to have received >= 2 Units (U) packed red blood cells (PRBC) in the preceding 28 days for hemoglobin (Hb) <85 g/l. Bartoszko et al. teach that the more stringent Gale definition requires patients to receive >= 2 U of PRBC per month over 3 months without any specification for the Hb level (i.e. 2-4 red blood cell units per 28 days during a period of time of at least 84 days; applies to claim 12). Bartoszko et al. teach non-transfusion dependent (NTD) patients with Hb >= 100 g/dl and patients with Hb <100 g/dl, but no transfusion in preceding 12 weeks (i.e. received 0 red cell blood units during a period of time of 84 days; applies to claim 10). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating myeloproliferative neoplasm-associated myelofibrosis in a human subject comprising administering an ActRII signaling inhibitor, wherein the human subject is blood cell transfusion independent or blood cell transfusion dependent, as taught  by Kumar et al., wherein the human subject has received either 0 red blood cell units (transfusion independent) or 2 to 4 red blood cell units (transfusion dependent) during a particular span of time, as taught by Bartoszko et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such .  

2.  Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Nguyen et al. (FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747). 
Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia(para 0002).  Kumar et al. teach ActRIIB antagonists for use in for treating or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis wherein the patient has been treated with a Janus kinase inhibitor such as  ruxolitinib (para 0006). Kumar et al. teach ruxolitinib has been approved for the treatment of myelofibrosis (paras 0009 and 0329)(applies to claim 30). 
Kumar et al. teach mice were placed into one of four groups: i) treatment with ActRIIB inhibitors on a dosing schedule of 10 mg/kg twice weekly; ii) treatment with ruxolitinib on a dosing schedule of 60 mg/kg twice daily; iii) treatment with ActRIIB inhibitors on a dosing schedule of 10 mg/kg twice weekly and ruxolitinib on a dosing schedule of 60 mg/kg twice daily; and iv) treatment with vehicle (TBS) twice weekly (i.e., applies to claim 30).
In summary, Kumar et al. teach administering an ActRIIB antagonist to treat myelofibrosis (or one or more complications of myelofibrosis) wherein the patient has been treated with ruxolitinib. Kumar et al. do not teach wherein the subjected has previously been treated with ruxolitinib for at least 112 days immediately prior to treating. 
Nguyen et al. teach ruxolitinib (RUX) was approved in November 2011 for patients with IPSS intermediate (INT) or high-risk myelofibrosis (MF). Nguyen et al. teach RUX treatment in 23 patients from December 2011 through June 2012. Nguyen et al. teach the mean duration of therapy was 20 weeks (i.e. at least 112 days)(applies to claim 34). Nguyen et al. teach that overall RUX was well tolerated. 
 It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating anemia in subject comprising administering an 
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
 Nguyen et al. teach the mean duration of ruxolitinib therapy is about 20 weeks. Kumar et al. teach ruxolitinib treatment results in a decrease of red blood cell and hemoglobin levels but ActRIIB inhibitor and ruxolitinib conjointly treated mice displayed an increase in red blood cell and hemoglobin levels. It would be obvious to wait and see if ruxolitinib treatment for myelofibrosis (at least 112 days) caused problems with red blood cell and hemoglobin levels before administering an ActRIIB inhibitor. 


 
			Conclusion
		No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/16/2021





SEQUENCE SEARCH RESULT A
This page gives you Search Results detail for the Application 16621866 and Search Result 20210530_090130_us-16-621-866-11.align150.rapbm. 

Title:          US-16-621-866-11
Perfect score:  1868
Sequence:       1 ETRECIYYNANWELERTNQS..........MHEALHNHYTQKSLSLSPGK 335

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    31    1868  100.0    335  16  US-15-660-421-53           Sequence 53, Appl




RESULT 31
US-15-660-421-53
; Sequence 53, Application US/15660421
; Publication No. US20180050085A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING MYELOFIBROSIS
;  FILE REFERENCE: 1848179-0002-111-101
;  CURRENT APPLICATION NUMBER: US/15/660,421
;  CURRENT FILING DATE: 2017-07-26
;  PRIOR APPLICATION NUMBER: 62/367,289
;  PRIOR FILING DATE: 2016-07-27
;  NUMBER OF SEQ ID NOS: 74
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 53
;  LENGTH: 335
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-660-421-53

  Query Match             100.0%;  Score 1868;  DB 16;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  335;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTGGGTHTCPPCPAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTGGGTHTCPPCPAP 120

Qy        121 ELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 180



Qy        181 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 240

Qy        241 PSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTV 300

Qy        301 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 335
              |||||||||||||||||||||||||||||||||||
Db        301 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 335



SEQUENCE SEARCH RESULT B
This page gives you Search Results detail for the Application 16621866 and Search Result 20210527_223733_us-16-621-866-11.align150.rapbm. 



Title:          US-16-621-866-11
Perfect score:  1868
Sequence:       1 ETRECIYYNANWELERTNQS..........MHEALHNHYTQKSLSLSPGK 335

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    
    25    1868  100.0    335  16  US-15-343-757-64           Sequence 64, Appl


RESULT 25
US-15-343-757-64
; Sequence 64, Application US/15343757
; Publication No. US20170274077A1
; GENERAL INFORMATION
;  APPLICANT: ACCELERON PHARMA INC.
;  TITLE OF INVENTION: METHODS FOR INCREASING RED BLOOD CELL LEVELS AND TREATING
;  TITLE OF INVENTION:INEFFECTIVE ERYTHROPOIESIS
;  FILE REFERENCE: 1848179-0002-093-101
;  CURRENT APPLICATION NUMBER: US/15/343,757
;  CURRENT FILING DATE: 2016-11-04
;  PRIOR APPLICATION NUMBER: 62/251,024
;  PRIOR FILING DATE: 2015-11-04
;  NUMBER OF SEQ ID NOS: 90
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 64
;  LENGTH: 335
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-343-757-64

  Query Match             100.0%;  Score 1868;  DB 16;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  335;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTGGGTHTCPPCPAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTGGGTHTCPPCPAP 120

Qy        121 ELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPR 180

Qy        181 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLP 240

Qy        241 PSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        301 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 335
              |||||||||||||||||||||||||||||||||||
Db        301 DKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 335